Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and its depending claims are allowed.  The instant invention requires a novel, non-obvious construction, operation and arrangement of a weft withdrawing device of an air-jet loom. Very specifically, the claimed construction and arrangement is required during a weaving event in which a weft yarn insertion failure has been determined and the defective weft is being ejected from a main weft insertion nozzle/direction.  This is an important distinction in that only air-jet and gas-jet weaving looms will require this type of operation.  Further, the invention requires: a blow nozzle in addition to the main insertion nozzle for blowing/guiding the ejected defective weft into a weft introducing duct that is swingable/pivotal with a sley into and out of position; a weft withdrawing mechanism on the weft withdrawing passage including a pair of rollers for guiding the defective weft to the weft introducing duct; a weft fault optical sensor for detecting if the weft is withdrawn through the weft withdrawing passage and the sensor being positioned on the weft guiding member guide recess for sensing the weft being introduced to the guide recess; and the weft guide member is required to have specific arrangement and location requirements with respect to the cloth fell, guide recess, warp let-off and the pair of rollers.  These specific limitations are not taught by the prior art.  The closest prior art appears to be that of US 4890650 which does teach some of the instantly claimed structure including the defective weft blowing nozzle; the use of guide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732